Citation Nr: 0307523	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  02-08 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which denied the veteran's claim for 
a TDIU.  The appellant cancelled a Board videoconference 
hearing scheduled in March 2003.  

The Board also notes that the veteran perfected an appeal of 
the RO's May 2000 decision increasing the rating for his 
service-connected upper gastrointestinal disorder from 
noncompensable to 10 percent.  The RO rated the disability as 
a hiatal hernia; it was formerly rated as gastritis.  The RO 
subsequently increased the rating assigned for this disorder 
to 60 percent, effective from the date of receipt of the 
reopened claim (March 17, 1999), which is the maximum 
schedular evaluation assignable.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2002).  Under these circumstances, the 
issue of entitlement to an increased rating a hiatal hernia 
is no longer in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  The veteran reports he completed three years of high 
school, and that he last worked, in a maintenance capacity, 
in 1981.

2.  The scheduler requirements for TDIU are met; however, the 
veteran's one service-connected disability, hiatal hernia 
rated 60 percent, is not of such severity as to prevent his 
participation in regular substantially gainful employment.


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.16 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  However, the Board 
finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  

Well-groundedness is not an issue.  The RO rating decision in 
August 2001, and the statement of the case issued in June 
2002, notified the veteran of the reasons and bases for 
denying his TDIU claim.  He was advised of what was needed to 
establish entitlement to the benefit sought, and what the 
evidence of record showed (and, by inference, what type of 
evidence he would need to submit to prevail in his claim).  
While review of the record shows that he has not been 
specifically informed of the VCAA, a supplemental statement 
of the case mailed to the veteran in November 2002 provided 
him notice of the actual statutory and regulatory changes 
[contained in the VCAA] concerning both VA's and his 
respective duties regarding the development of claims.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has not mentioned any outstanding records that 
might support his claim or affect its outcome.  There is no 
indication that the evidentiary record is incomplete.  No 
further notice or assistance to the veteran in the 
development of evidence is required.  The RO has complied 
with, or exceeded, the mandates of the VCAA and its 
implementing regulations.  




Factual Background

The veteran claims that he is unable to work due to problems 
associated with his service-connected hiatal hernia.  

Service connection was granted for gastritis by the RO in 
March 1946; a zero percent rating was assigned.  In August 
1981 the veteran was determined to be permanently and totally 
disabled due to non-service-connected disabilities.  

A May 1989 VA discharge summary includes diagnoses of 
coronary artery disease suspected, history of hypertension 
and mild osteoarthritis of the right shoulder.  A VA medical 
record report, dated later in May 1989, shows that the 
veteran underwent a coronary artery bypass graft procedure.  

A June 1996 VA X-ray report includes a diagnosis of 
significant degenerative process of the left hip with 
probable aseptic necrosis.  A January 1997 VA discharge 
medical report indicates that the veteran underwent an 
esophagogastroduodenoscopy procedure.  Diagnoses included 
gastritis with hemorrhage probably secondary to non-steroidal 
anti-inflammatory (Motrin), coronary artery disease, 
arthritis, and elevated blood pressure.  An April 1997 VA 
medical record contains a diagnosis of hematuria secondary to 
prostatic disease.  Another April 1997 VA medical record 
shows that the veteran underwent a suprapubic prostatectomy.

On December 1999 VA examination esophageal reflux and 
gastritis, present on a long-time basis were diagnosed.  The 
symptoms were described as being mildly progressive.  The 
veteran was noted to wake up at night two to three times a 
week, and to have symptoms of regurgitation and pyrosis 
several days a week.  

On January 2000 upper GI [gastrointestinal] examination small 
hiatal hernia and gastroesophageal reflux were diagnosed.  

A rating decision in May 2000 increased the disability 
evaluation of the veteran's service-connected gastritis to 10 
percent.  The RO also recharacterized the disorder as hiatal 
hernia.

A July 2000 VA progress note shows that the veteran was found 
to have anemia requiring a varied regiment of vitamin B-12 
injections.  

The RO increased the disability evaluation assigned to the 
veteran's hiatal hernia to 60 percent in June 2001.

In a VA Form 21-8940, received by VA in July 2001, the 
veteran asserted that he last worked in 1981 and that his 
service-connected hiatal hernia prevented him from securing 
or following any substantially gainful occupation.  He added 
that he had to leave his last job due to his [hiatal hernia] 
disability.  He also noted that he became to disabled to work 
in 1982, and that he had completed three years of high 
school.  

The RO denied the veteran's claim for entitlement to 
individual unemployability in August 2001, and the veteran 
perfected a timely appeal.  

October 2001 VA treatment records show treatment for various 
gastrointestinal complaints.  

A November 2001 VA medical record includes diagnoses of 
pyelonephritis and prostate cancer.  

On September 2002 VA orthopedic examination severe 
degenerative arthritis of the left hip, moderately severe 
arthritis of the right hip, normal right shoulder and no 
evidence of either acute spinal stenosis or disc problems as 
far as the back is concerned was diagnosed.  The examiner 
opined that the veteran was having multiple medical problems 
and was unemployable.  The examiner added that the veteran's 
hip problems certainly were limiting his activities and 
employability, and that his back was not a significant factor 
in employability.  X-rays of the veteran's lumbosacral spine 
showed deformity.  

On VA gastrointestinal examination in August 2002 hiatal 
hernia with esophageal reflux, mildly symptomatic, and helped 
by Maalox was diagnosed.  Unexplained anemia and tumor mass 
removed from bladder were also diagnosed.  In an addendum to 
the report, the examiner mentioned that other VA medical 
records had revealed diagnoses of pyelonephritis, prostate 
cancer and coronary artery disease.  The examiner opined that 
the veteran was not unemployable due to his hiatal hernia or 
its complications.  

On VA diabetes mellitus examination in August 2002 Type 2 
diabetes mellitus controlled by diet, coronary artery 
disease, hypertension, tinea pedis, onychomycosis and 
cataracts were all diagnosed.  The examiner noted that the 
veteran needed a walker to ambulate, was confined basically 
to his home and a sedentary lifestyle, and was unemployable.  

Laws and Regulations

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  The 
provisions of 38 C.F.R. § 4.16(b) allow for extraschedular 
consideration in cases where veterans are unemployable due to 
service-connected disabilities but do not meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a).

The VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation a result of service-connected disability shall be 
rated totally disabled without regard to whether an average 
person would be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  
Unemployability is synonymous with inability to secure and 
follow a substantially gainful occupation. VAOPGCPREC 75-91.

Analysis

The veteran has one service-connected disability, hiatal 
hernia, rated 60 percent disabling.  Consequently, the 
percentage requirements of 38 C.F.R. § 4.16(a) are met.  
However, as noted above, to be entitled to a total rating for 
compensation the evidence must demonstrate that the veteran, 
in this case, is unable to secure or follow a substantially 
gainful occupation as a result of his single service-
connected hiatal hernia disability.  As noted above, on 
August 2002 VA gastrointestinal examination the examiner 
clearly opined that the veteran was not unemployable due to 
his service-connected hiatal hernia or its complications.  In 
contrast, other VA examination reports (orthopedic and 
diabetes mellitus), also dated in August 2002, contained 
opinions rendered by the respective examiners to the effect 
that the veteran was unemployable as a result of several non-
service-connected disorders.  The preponderance of the 
evidence is against this claim, and it must be denied.

ORDER

Entitlement to a TDIU is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

